Exhibit 10.2


SUPERVISORY AGREEMENT


This Supervisory Agreement (Agreement) is made this  1st day of March, 2011
(Effective Date), by and through the Board of Directors (Board) of First Place
Bank, Warren, Ohio, OTS Docket No. 14752 (Association) and the Office of Thrift
Supervision (OTS), acting by and through its Regional Director for the Central
Region (Regional Director);
 
WHEREAS, the OTS, pursuant to 12 U.S.C. § 1818, has the statutory authority to
enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates; and
 
WHEREAS, the Association is subject to examination, regulation and supervision
by the OTS; and
 
WHEREAS, based on its examination of the Association, the OTS finds that the
Association has engaged in unsafe or unsound practices and/or violations of law
or regulation; and
 
WHEREAS, in furtherance of their common goal to ensure that the Association
addresses the unsafe or unsound practices and/or violations of law or regulation
identified by the OTS in the August 2, 2010 Report of Examination (2010 ROE),
the Association and the OTS have mutually agreed to enter into this Agreement;
and
 
WHEREAS, on February 25, 2011, the Association’s Board, at a duly constituted
meeting, adopted a resolution (Board Resolution) that authorizes the Association
to enter into this Agreement and directs compliance by the Association and its
directors, officers, employees, and other institution-affiliated parties with
each and every provision of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the above premises, it is agreed as follows:
 
Exhibit A-
 
Problem Assets.
 
1.           Within ninety (90) days, the Association shall submit a detailed,
written plan with specific strategies, targets and timeframes to reduce4 the
Association’s level of problem assets5 (Problem Asset Reduction Plan) to the
Regional Director.  The Problem Asset Reduction Plan, at a minimum, shall
include:
 
(a)           quarterly targets for the level of problem assets as a percentage
of Tier 1 (Core) Capital plus the allowance for loan and lease losses (ALLL);
 
(b)           a description of the methods for reducing the Association’s level
of problem assets to the established targets; and
 
(c)           all relevant assumptions and projections and documentation
supporting such assumptions and projections.
 
2.           Within thirty (30) days, the Association shall develop individual
written specific workout plans for each adversely classified loan or loan
relationship greater than two million dollars ($2,000,000) and for each REO
where the original loan amount collateralized by the REO exceeded two million
dollars ($2,000,000) (Asset Workout Plans).
 
3.           Within forty-five (45) days after the end of each quarter,
beginning with the quarter ending June 30, 2011, the Association shall submit a
quarterly written asset status report (Quarterly Asset Report) to the
Board.  The Board’s review of the Quarterly Asset Report shall be documented in
the Board meeting minutes.  The Quarterly Asset Report shall include, at a
minimum:
 
(a)           the current status of all Asset Workout Plans;
 

--------------------------------------------------------------------------------

Exhibit A-4 For purposes of this Paragraph, “reduce” means to sell real estate
owned (REO) and to collect, sell, charge off, or improve the quality of a loan
sufficient to warrant its removal from adverse criticism or classification.
Exhibit A-5 The term “problem assets” shall include all REO and adversely
classified assets.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           the ratio of adversely classified assets to Tier 1 (Core) Capital
plus ALLL;
 
(c)           a comparison of problem assets at the current quarter end with the
preceding quarter;
 
(d)           a breakdown of criticized6 assets by type and risk factor, for
example, residential, acquisition and development, construction, land loans,
location and origination source;
 
(e)           an assessment of the Association’s compliance with the Problem
Asset Reduction Plan;
 
(f)            a discussion of the actions taken during the preceding quarter to
reduce the Association’s level of problem assets; and
 
(g)           any recommended revisions or updates to the Problem Asset
Reduction Plan.
 
4.           Within forty-five (45) days after the end of each quarter, a copy
of the Quarterly Asset Report shall be provided to the Regional Director.
 
Loan Modification Policy.
 
5.            Within sixty (60) days, the Association shall develop a loan
modification policy (Loan Modification Policy) that addresses all corrective
actions contained in the 2010 ROE concerning loan modifications.  The Loan
Modification Policy shall conform to all applicable laws, regulations and
regulatory guidance and shall:
 
(a)           establish eligibility criteria that loans must meet to qualify for
a modification;
 
(b)           identify acceptable modifications, including guidelines and
restrictions on such modifications;
 
(c)           identify the appropriate job positions or committee authorized to
approve loan modifications and the procedures for monitoring all approved
modified loans;



--------------------------------------------------------------------------------

Exhibit A-6 The term criticized assets includes all adversely classified assets
and assets designated as special mention.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           require the reporting of all modified loans in accordance with
generally accepted accounting principles (GAAP), applicable laws, regulations
and regulatory guidance, and the Thrift Financial Report (TFR) instructions;
 
(e)           require that modified loans be accurately and timely classified in
accordance with the Association’s asset classification policies; and
 
(f)           require that a monthly report be submitted to the Board, beginning
with the period ending March 31, 2011, detailing the total number and dollar
amount of loan modifications, the number and dollar amount of loans modified
since the preceding monthly report, and the types of modifications made.
 
Credit Administration.
 
6.           Within ninety (90) days, the Association shall revise its credit
administration policies, procedures, practices, and controls (Credit
Administration Policy) to ensure that it is acceptable to the Regional Director
and addresses all corrective actions in the 2010 ROE relating to credit
administration.  The Credit Administration Policy shall comply with all
applicable laws, regulations and regulatory guidance and:
 
(a)           include restrictions on loan renewals granted without
modifications;
 
(b)           include restrictions on additional advances to borrowers who have
an existing loan with the Association that is adversely classified;
 
(c)           include polices, procedures, and systems to obtain and analyze, on
at least an annual basis, updated borrower financial information on
nonhomogeneous loans;
 
(d)           include guidelines requiring that collateral properties be
re-appraised prior to loans being modified, extended, or refinanced;
 
 
4

--------------------------------------------------------------------------------

 
(e)           include guidelines requiring that current financials statements
from the borrower be provided to the Association prior to loans being modified,
extended or refinanced and that such financial statements be reviewed to
determine whether the borrower has the ability to repay at the modified loan
terms;
 
(f)           include an effective system for the retention, review, renewal,
and updating by the Association of all required records, filings, and other
credit related documents; and
 
(g)           include funding controls over costs on construction projects to
prevent disbursements of loan funds in excess of completed construction costs.
 
Allowance for Loan and Lease Losses.
 
7.           Within sixty (60) days, the Association shall revise its policies,
procedures, and methodology relating to the timely establishment and maintenance
of an adequate ALLL level (ALLL Policy) to ensure that it is acceptable to the
Regional Director and addresses all corrective actions set forth in the 2010 ROE
relating to ALLL.  The ALLL Policy shall comply with applicable laws,
regulations, and regulatory guidance and shall:
 
(a)           incorporate the results of all internal loan reviews and
classifications;
 
(b)           address the historical loan loss rates of the Association in
compliance with regulatory guidance, which shall be updated quarterly with
heavier weighting assigned to rates of the most recent quarters;
 
(c)           require an expanded segmentation of the Association’s loan
portfolio for internal loan review analysis;
 
(d)            require the stress testing of loss rates and delinquency rates
to: (i) determine the sensitivity of the ALLL methodology to changes from
primary inputs; (ii) provide information regarding the risk of miscalculation if
the credit environment changes; and (iii) evaluate the appropriateness of the
ALLL in a range of credit environments;
 
 
5

--------------------------------------------------------------------------------

 
(e)           address the level and impact of the Association’s current
concentrations of credit, including geographic concentrations; and
 
(f)           take into consideration current and prospective market and
economic conditions.
 
8.           The Association shall submit a copy of the Board meeting minutes,
and copies of all documents made available to the Board members, reflecting the
Board’s discussion and adoption of the ALLL Policy to the Regional Director
within fifteen (15) days after the Board meeting.
 
9.           Within forty-five (45) days, the Association shall retain a
qualified and independent third party, acceptable to the Regional Director, to:
(a) assess the adequacy and effectiveness of the Association’s ALLL methodology
and its compliance with this Agreement and applicable regulatory guidance; and
(b) validate the sufficiency of the ALLL level as of the end of each quarter in
2011 (ALLL Analysis Report).
 
10.           Within sixty (60) days after the end of each quarter in 2011, the
Association shall submit a copy of the ALLL Analysis Report to the Regional
Director.
 
11.           Within forty-five (45) days after the end of each quarter,
beginning with the quarter ending March 31, 2011, the Association shall analyze
the adequacy of the ALLL consistent with its ALLL Policy (Quarterly ALLL
Report).  The Board’s review of the Quarterly ALLL Report, including, but not
limited to, all qualitative factors considered in determining the adequacy of
the Association’s ALLL, shall be fully documented in the Board meeting
minutes. Any deficiency in the ALLL shall be remedied by the Association in the
quarter in which it is discovered and before the Association files its Thrift
Financial Report (TFR) with the OTS.  A copy of the Quarterly ALLL Report and
the Board meeting minutes detailing the Board’s review shall be provided to the
Regional Director within fifteen (15) days after the Board meeting.
 
 
6

--------------------------------------------------------------------------------

 
 
Internal Asset Review and Classification.
 
12.          Within sixty (60) days, the Association shall revise its written
internal asset review and classification program (IAR Program) to address all
corrective actions set forth in the 2010 ROE relating to internal asset review
and classification and that complies with all applicable laws, regulations and
regulatory guidance.  At a minimum, the IAR Program shall:
 
(a)           ensure the accurate and timely identification, classification, and
reporting of the Association’s assets, including the designation of loans as
special mention or placement of loans on a watch list where a borrower’s credit
standing has deteriorated;
 
(b)           detail the Association’s loan grading system and specify
parameters for the identification of problem loans for each type of loan offered
by the Association;
 
(c)           establish specific review and classification standards for any
loans where interest, loan fees, late fees, loan costs, or collection costs of
problem loans have been capitalized into the loan balance;
 
(d)           require internal asset reviews and updates for commercial loans
and commercial real estate loans (both owner and non-owner occupied) to be
conducted not less than every three (3) months;
 
(e)           require monthly reports be submitted to the Board detailing the
Association’s adversely classified, special mention and delinquency ratios; and
 
(f)           provide for the appointment of a qualified, experienced, and
independent third party to conduct, at a minimum, quarterly reviews of the
Association’s commercial loans and commercial real estate loans (both owner and
non-owner occupied) and assessments of the Association’s internal asset review
process thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
Liquidity Management.
 
13.         Within forty-five (45) days, the Association shall revise its
liquidity and funds management policy (Liquidity Management Policy) to address
all corrective actions set forth in the 2010 ROE relating to liquidity and funds
management.  The Liquidity Management Policy shall comply with all applicable
laws, regulations and regulatory guidance.
 
14.         The Liquidity Management Policy shall include a Contingency Funding
Plan, which shall, at a minimum, include:
 
(a)           alternative funding sources for meeting extraordinary demands or
to provide liquidity in the event the sources identified are insufficient.  Such
alternative funding sources must consider, at a minimum, the selling of assets,
obtaining secured lines of credit, recovering charged-off assets, injecting
additional equity capital, and the priority of their implementation;
 
(b)           appropriate lines of credit at correspondent banks, including the
Federal Reserve Bank, that would allow the Association to borrow funds to meet
depositor demands if the Association’s other provisions for liquidity prove to
be inadequate; and
 
(c)           retention of investment securities and other identified categories
of investments that can be liquidated within one day in amounts sufficient (as a
percentage of the Association’s total assets) to ensure the maintenance of the
Association’s liquidity position at a level consistent with short-and-long-term
liquidity objectives.
 
Interest Rate Risk Management.
 
15.   Within ninety (90) days, the Association shall revise its policies and
procedures governing the Association’s interest rate risk (IRR) management (IRR
Policy) to ensure that it is acceptable to the Regional Director and addresses
all corrective actions in the 2010 ROE related to IRR.  The Association’s IRR
Policy shall comply with all applicable laws, regulations and regulatory
guidance.
 
 
8

--------------------------------------------------------------------------------

 
 
Business Plan.
 
16.         By June 30, 2011, the Association shall submit to the Regional
Director an updated business plan for the period beginning July 1, 2011 through
December 31, 2012 (Business Plan).  At a minimum, the Business Plan shall
conform to applicable laws, regulations, and regulatory guidance and include:
 
(a)            plans to improve the Association’s core earnings and achieve
profitability;
 
(b)           strategies for ensuring that the Association has the financial and
personnel resources necessary to implement and adhere to the Business Plan,
adequately support the Association’s risk profile, maintain compliance with
applicable regulatory capital requirements, and comply with this Agreement;
 
(c)           quarterly pro forma financial projections (balance sheet and
income statement for the period covered by the Business Plan), including Tier 1
(Core) and Total Risk-Based Capital Ratios;
 
(d)           strategies to stress-test and adjust earnings forecasts based on
continuing operating results, economic conditions, and credit quality of the
loan portfolio; and
 
(e)           identification of all relevant assumptions made in formulating the
Business Plan and a requirement that documentation supporting such assumptions
be retained by the Association.
 
17.         Upon receipt of written notification from the Regional Director that
the Business Plan is acceptable, the Association shall implement and adhere to
the Business Plan.
 
 
9

--------------------------------------------------------------------------------

 
18.         Any material modifications7 to the Business Plan shall receive the
prior written non-objection of the Regional Director.  The Association shall
submit proposed material modifications to the Regional Director at least
forty-five (45) days prior to implementation.
 
19.         By December 31, 2011, and each December 31st thereafter, the
Business Plan shall be updated and submitted to the Regional Director pursuant
to Paragraph 16 above incorporating the Association’s budget plan and profit
projections for the next two (2) calendar years taking into account any
revisions to the Association’s loan, investment and operating policies.
 
20.         Within forty-five (45) days after the close of each quarter, after
implementation of the Business Plan, the Board shall review written quarterly
variance reports on the Association’s compliance with the Business Plan
(Variance Reports).  The Variance Reports shall:
 
(a)           identify variances in the Association’s actual performance during
the preceding quarter as compared to the projections set forth in the Business
Plan;
 
(b)           contain an analysis and explanation of identified variances; and
 
(c)           discuss the specific measures taken or to be taken by the
Association to address identified variances.
 
21.         A copy of each Variance Report shall be provided to the Regional
Director within seven (7) days after review by the Board.
 
Financial Reporting.
 
22.         Effective immediately, the Association shall ensure that its
financial reports and statements are timely and accurately prepared and filed in
compliance with applicable laws, regulations, and regulatory guidance including,
but not limited to, 12 C.F.R. Part 562 and the Thrift Financial Report (TFR)
instructions.
 

--------------------------------------------------------------------------------

Exhibit A-7   A modification shall be considered material under this Paragraph
if the Association: (a) plans to engage in any activity that is inconsistent
with the Business Plan; or (b) exceeds the level of any activity contemplated in
the Business Plan by more than ten percent (10%).
Exhibit A-
 
 
10

--------------------------------------------------------------------------------

 
 
Violations of Law.
 
23.           Within ninety (90) days, the Association shall ensure that all
violations of law and/or regulation discussed in the 2010 ROE are corrected and
that adequate policies, procedures and systems are established or revised and
thereafter implemented to prevent future violations.
 
Board Oversight of Compliance with Agreement.
 
24.           Within thirty (30) days, the Board shall designate a committee to
monitor and coordinate the Association’s compliance with the provisions of this
Agreement and the completion of all corrective actions required in the 2010 ROE
(Oversight Committee).  The Oversight Committee shall be comprised of five (5)
or more directors, all of whom shall be independent8 directors.
 
25.           Within fifteen (15) days after the end of each quarter, beginning
with the quarter ending March 31, 2011, the Oversight Committee shall submit a
written compliance progress report to the Board (Compliance Tracking
Report).  The Compliance Tracking Report shall, at a minimum:
 

--------------------------------------------------------------------------------

Exhibit A-8 For purposes of this Agreement, an individual who is “independent”
with respect to the Association shall be any individual who:
Exhibit A-              (a)            is not employed in any capacity by the
Association, its subsidiaries, or its affiliates, other than as a director;
Exhibit A-              (b)            does not own or control more than ten
percent (10%) of the outstanding shares of the Association or any of its
affiliates;
Exhibit A-              (c)            is not related by blood or marriage to
any officer or director of the Association or any of its affiliates, or to any
shareholder owning more than ten percent (10%) of the outstanding shares of the
Association or any of its affiliates, and who does not otherwise share a common
financial interest with any such officer, director or shareholder;
Exhibit A-              (d)            is not indebted, directly or indirectly,
to the Association or any of its affiliates, including the indebtedness of any
entity in which the individual has a substantial financial interest; and
Exhibit A-              (e)            has not served as a consultant, advisor,
underwriter, or legal counsel to the Association or any of its affiliates.
Exhibit A-
Exhibit A-
Exhibit A-
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           separately list each corrective action required by this Agreement
and the 2010 ROE;
 
(b)           identify the required or anticipated completion date for each
corrective action; and
 
(c)           discuss the current status of each corrective action, including
the action(s) taken or to be taken to comply with each corrective action.
 
26.         Within thirty (30) days after the end of each quarter, beginning
with the quarter ending March 31, 2011, the Board shall review the Compliance
Tracking Report and all reports required to prepared by this
Agreement.  Following its review, the Board shall adopt a resolution: (a)
certifying that each director has reviewed the Compliance Tracking Report and
all required reports; and (b) documenting any corrective actions adopted by the
Board.  A copy of the Compliance Tracking Report and the Board resolution shall
be provided to the Regional Director within fifteen (15) days after the Board
meeting.
 
27.         Nothing contained herein shall diminish the responsibility of the
entire Board to ensure the Association’s compliance with the provisions of this
Agreement.  The Board shall review and adopt all policies and procedures
required by this Agreement prior to submission to the OTS.
 
Dividends and Other Capital Distributions.
 
28.         Effective immediately, the Association shall not declare or pay
dividends or make any other capital distributions, as that term is defined in 12
C.F.R. § 563.141, without receiving the prior written approval of the Regional
Director in accordance with applicable regulations and regulatory guidance.  The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.
 
 
12

--------------------------------------------------------------------------------

 
 
Growth.
 
29.         Effective immediately, the Association shall not increase its total
assets during any quarter in excess of an amount equal to net interest credited
on deposit liabilities during the prior quarter without the prior written
non-objection of the Regional Director.
 
Golden Parachute Payments.
 
30.         Effective immediately, the Association shall not make any golden
parachute payment9 unless, with respect to such payment, the Association has
complied with the requirements of 12 C.F.R. Part 359.
 
Directorate and Management Changes.
 
31.         Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers10 set forth in 12 C.F.R. Part 563, Subpart H.
 
Employment Contracts and Compensation Arrangements.
 
32.         Effective immediately, the Association shall not enter into any new
contractual arrangement or renew, extend, or revise any contractual arrangement
relating to compensation or benefits for any Senior Executive Officer or
director of the Association, unless it first provides the Regional Director with
not less than thirty (30) days prior written notice of the proposed
transaction.  The notice to the Regional Director shall include a copy of the
proposed employment contract or compensation arrangement or a detailed, written
description of the compensation arrangement to be offered to such Senior
Executive Officer or director, including all benefits and perquisites.  The
Board shall ensure that any contract, agreement, or arrangement submitted to the
Regional Director fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 – Appendix A.



--------------------------------------------------------------------------------

Exhibit A-9 The term “golden parachute payment” is defined at 12 C.F.R. §
359.1(f).
Exhibit A-10 The term “Senior Executive Officer” is defined at 12 C.F.R.  §
563.555.
 
 
13

--------------------------------------------------------------------------------

 
 
Third Party Contracts.
 
33.           Effective immediately, the Association shall provide the Regional
Director with written notice of all arrangements or contracts with third party
service providers consistent with the requirements of 12 U.S.C. §
1464(d)(7)(D)(ii).  Such notice shall be provided to the Regional Director not
later than sixty (60) days after the earlier of: (a) the date on which the
Association enters into the contract; or (b) the date on which the performance
of the service is initiated.  The Board shall review all arrangements or
contracts with third party service providers covered by this Paragraph to ensure
compliance with the standards and guidelines set forth in TB 82a.
 
Transactions with Affiliates.
 
34.           Effective immediately, the Association shall not engage in any new
transaction with an affiliate unless, with respect to each such transaction, the
Association has complied with the notice requirements set forth in 12 C.F.R. §
563.41(c)(4), which shall include the information set forth in 12 C.F.R. §
563.41(c)(3).  The Board shall ensure that any transaction with an affiliate for
which notice is submitted pursuant to this Paragraph, complies with the
requirements of 12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.
 
Effective Date.
 
35.           This Agreement is effective on the Effective Date as shown on the
first page.
 
Duration.
 
36.           This Agreement shall remain in effect until terminated, modified
or suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 
 
14

--------------------------------------------------------------------------------

 
 
Time Calculations.
 
37.         Calculation of time limitations for compliance with the terms of
this Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
Submissions and Notices.
 
38.         All submissions to the OTS that are required by or contemplated by
the Agreement shall be submitted within the specified timeframes.
 
39.         Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
(a)           To:         the OTS
 
Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois  60606
Facsimile: (312) 917-5001


(b)           To:         the Association


Chairman of the Board
First Place Bank
185 East Market Street
Warren, Ohio   44481
Facsimile: (330) 393-5578


No Violations Authorized.
 
40.           Nothing in this Agreement shall be construed as allowing the
Association, its Board, officers or employees to violate any law, rule, or
regulation.
 
OTS Authority Not Affected.
 
41.           Nothing in this Agreement shall inhibit, estop, bar or otherwise
prevent the OTS from taking any other action affecting the Association if at any
time the OTS deems it appropriate to do so to fulfill the responsibilities
placed upon the OTS by law.
 
 
15

--------------------------------------------------------------------------------

 
 
Other Governmental Actions Not Affected.
 
42.           The Association acknowledges and agrees that its execution of the
Agreement is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 41 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or
otherwise, and that may be or have been brought by any governmental entity other
than the OTS.
 
Miscellaneous.
 
43.           The laws of the United States of America shall govern the
construction and validity of this Agreement.
 
44.           If any provision of this Agreement is ruled to be invalid,
illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
 
45.           All references to the OTS in this Agreement shall also mean any of
the OTS’s predecessors, successors, and assigns.
 
46.           The section and paragraph headings in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
47.           The terms of this Agreement represent the final agreement of the
parties with respect to the subject matters thereof, and constitute the sole
agreement of the parties with respect to such subject matters.
 
 
16

--------------------------------------------------------------------------------

 
 
Enforceability of Agreement.
 
48.           This Agreement is a “written agreement” entered into with an
agency within the meaning and for the purposes of 12 U.S.C. § 1818.
 
Signature of Directors/Board Resolution.
 
49.           Each Director signing this Agreement attests that he or she voted
in favor of a Board Resolution authorizing the consent of the Association to the
issuance and execution of the Agreement.  This Agreement may be executed in
counterparts by the directors after approval of execution of the Agreement at a
duly called board meeting.  A copy of the Board Resolution authorizing execution
of this Agreement shall be delivered to the OTS, along with the executed
original(s) of this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
17

--------------------------------------------------------------------------------

 
 
WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Association, hereby execute this Agreement.
FIRST PLACE BANK
 
OFFICE OF THRIFT SUPERVISION
Warren, Ohio
             
/s/ Samuel A. Roth
 
By:  
/s/ Daniel T. McKee
Samuel A. Roth, Chairman
   
Daniel T. McKee
     
Regional Director, Central Region
/s/ A. Gary Bitonte
     
A. Gary Bitonte, M.D., Director
             
/s/ Donald Cagigas
     
Donald Cagigas, Director
             
/s/ Marie Izzo Cartwright
     
Marie Izzo Cartwright, Director
             
/s/ Frank J. Dixon
     
Frank J. Dixon, Director
             
/s/ Robert P. Grace
     
Robert P. Grace, Director
             
/s/ Thomas M. Humphries
     
Thomas M. Humphries, Director
             
/s/ Earl T. Kissell
     
Earl T. Kissell, Director
             
/s/ Steven R. Lewis
     
Steven R. Lewis, Director
             
/s/ E. Jeffrey Rossi
     
E. Jeffrey Rossi, Director
             
/s/ William A. Russell
     
William A. Russell, Director
             
/s/ Robert L. Wagmiller
     
Robert L. Wagmiller, Director
     



 
18

--------------------------------------------------------------------------------

 